                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    PBS, LLC                                                 CIVIL ACTION

    VERSUS                                                     NO. 19-13170

    GONZALES HOME 2 LODGING, LLC,                          SECTION “R” (3)
    AND HAMMOND LODGING, LLC



                           ORDER AND REASONS


        Before the Court is defendants’ motion to dismiss plaintiff PBS LLC’s

Louisiana Unfair Trade Practices Act claim pursuant to Federal Rule of Civil

Procedure 12(b)(6). 1 Because plaintiff has not pleaded sufficient facts to

support a LUTPA claim, the Court grants the motion.



I.      BACKGROUND

        This case arises from a business dispute involving the purchase of two

hotels. In the spring of 2019, plaintiff PBS, LLC, began negotiations with

defendant Gonzales Lodging to purchase a hotel in Gonzales, Louisiana.2 At

the same time, plaintiff entered into negotiations to purchase a hotel in




1       R. Doc. 7.
2       See R. Doc. 1 at 2 ¶¶ 6, 8.
Hammond, Louisiana, from defendant Hammond Lodging.3 The parties

engaged in significant discussions, but as of early June 2019, plaintiff still

had significant concerns about purchasing both hotels. 4 Plaintiff alleges that

around June 6, representatives of defendants delivered signature pages for

two purchase agreements (one for each hotel) to a manager at PBS, without

copying PBS’s legal counsel or representatives.5 The manager, under the

impression PBS’s legal counsel and representatives had also been sent

copies, executed the signature pages and returned them to defendants. 6 The

version of the purchase agreement entered into under the signature pages

did not address the concerns of PBS. 7

      The parties subsequently negotiated addenda to each purchase

agreement in an attempt to address PBS’s concerns.8 The addenda were

executed on June 14, 2019.9 Under the addenda, PBS was required to pay an

initial deposit of $100,000 to each defendant within five days of the

execution of the addenda. 10 The addendum with Hammond Lodging also




3     Id. at 2 ¶¶ 7-8.
4     Id. at 3-4 ¶¶ 12-14.
5     Id. at 4 ¶¶ 14-15.
6     Id. at 4 ¶ 16.
7     Id. at 4 ¶ 17.
8     R. Doc. 1 at 4 ¶ 18.
9     Id.
10    Id. at 5 ¶ 21, 10 ¶ 46.
                                      2
included a term requiring Hammond Lodging to request a Project

Improvement Plan (PIP) within ten days of the execution of the addenda.11

Both addenda included terms requiring defendants to allow PBS to examine

certain books and records for due diligence purposes within thirty days of

the execution of the addenda. 12 According to plaintiff, Hammond Lodging

purportedly failed to request the PIP within the time required,13 and both

defendants were delinquent in sharing requested books and records. 14

      In late July, PBS informed both defendants that it was terminating the

purchase agreements and requested a refund on the initial deposits. 15 Both

defendants refused to refund the initial deposits on the grounds that PBS

terminated the agreements more than thirty days after the addenda were

signed.16   PBS alleges that but for the delay and malfeasance of the

defendants, it would have terminated the agreements within the thirty-day

window allowed by the purchase agreements’ addenda. 17

      PBS brought suit against both Hammond Lodging and Gonzales

Lodging, alleging a breach of contract claim and a claim under the Louisiana


11    Id. at 5-6 ¶¶ 22-23.
12    Id. at 6-7 ¶ 26, 11 ¶ 47.
13    Id. at 6 ¶¶ 24-25.
14    Id. at 7 ¶¶ 29-30, 12 ¶¶ 51-52.
15    R. Doc. 1 at 8 ¶ 32, 13 ¶ 54.
16    Id. at 9 ¶¶ 38-39, 13 ¶ 55.
17    Id. at 9 ¶ 40, 13 ¶ 56.
                                        3
Unfair Trade Practices and Consumer Protection Law. Plaintiff also seeks

treble damages and attorneys’ fees’ under LUTPA. 18 Defendants filed a

motion to dismiss only plaintiff’s LUTPA claim.



II.   LEGAL STANDARD

      When considering a motion to dismiss for failure to state a claim under

Rule 12(b)(6), the Court must accept all well-pleaded facts as true and view

the facts in the light most favorable to the plaintiff. See Baker v. Putnal, 75

F.3d 190, 196 (5th Cir. 1996). The Court must resolve doubts as to the

sufficiency of the claim in the plaintiff’s favor. Vulcan Materials Co. v. City

of Tehuacana, 238 F.3d 382, 387 (5th Cir. 2001). But to survive a Rule

12(b)(6) motion, a party must plead “sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). The claim must be dismissed if there are insufficient factual

allegations to raise the right to relief above the speculative level, Twombly,

550 U.S. at 555, or if it is apparent from the face of the complaint that there

is an insuperable bar to relief, Jones v. Bock, 549 U.S. 199, 215 (2007). The




18    Id. at 17 ¶ 71.
                                         4
Court is not bound to accept as true legal conclusions couched as factual

allegations. Iqbal, 556 U.S. at 679.

      On a Rule 12(b)(6) motion, the Court must limit its review to the

contents of the pleadings, including attachments thereto. Brand Coupon

Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir. 2014).

The Court may also consider documents attached to a motion to dismiss or

an opposition to that motion when the documents are referred to in the

pleadings and are central to a plaintiff’s claims. Id.



III. DISCUSSION

      Defendants move to dismiss only plaintiff’s claim under the Louisiana

Unfair Trade Practices and Consumer Protection Law. LUTPA prohibits

“[u]nfair methods of competition and unfair or deceptive acts or practices in

the conduct of any trade or commerce.” La. R. S. 51:1405(A). Louisiana

courts employ a two-prong test to sustain a cause of action under LUTPA:

“(1) the person must suffer an ascertainable loss; and (2) the loss must result

from another’s use of unfair methods of competition and unfair or deceptive

acts or practices.” NOLA 180 v. Treasure Chest Casino, LLC, 91 So. 3d 446,

450 (La. App. 5 Cir. 2012). To establish a LUTPA claim, a plaintiff must show

that “the alleged conduct offends established public policy and is immoral,


                                       5
unethical, oppressive, unscrupulous, or substantially injurious.” Cheramie

Servs., Inc. v. Shell Deepwater Prod., 35 So. 3d 1053, 1059 (La. 2010) (citing

Moore v. Goodyear Tire & Rubber Co., 364 So. 2d 630, 633 (La. App. 2 Cir.

1978)).   LUTPA covers only a narrow range of prohibited practices,

“including fraud, misrepresentations, and similar conduct, not mere

negligence.” Quality Envtl. Processes, Inc. v. I.P. Petroleum Co., Inc., 144

So. 3d 1011, 1025 (La. 2014). Moreover, conduct violates LUTPA only if “it

is undertaken with the specific intent to harm the competitor.” United Grp.

of Nat. Paper Distribs., Inc. v. Vinson, 666 So. 2d 1338, 1346 (La. App. 2 Cir.

1996).

      Defendants do not dispute that plaintiff pleaded an ascertainable loss.

Rather, they argue that plaintiff has failed to adequately plead that

defendants engaged in unfair methods of competition and unfair or

deceptive acts or practices. Plaintiff points to two acts by defendants that it

believes establish its LUTPA claim: (1) sending signature pages to PBS’s

manager without sending the pages to its legal counsel or representatives,

and (2) delaying in providing certain due diligence materials during the due

diligence period. The Court considers each act in turn.




                                      6
      A.    Signature Pages

      Plaintiff first alleges that on June 6, 2019, “with knowledge that PBS

and its representatives had not agreed upon all terms of the proposed

purchase agreements,” defendants “delivered pages for two separate

purchase agreements to the manager of PBS.”19 Plaintiff further alleges that

“PBS’s legal counsel or representatives were not sent or copied on the

correspondence transmitting the signature pages to the manager of PBS.”20

In its opposition to the motion to dismiss, PBS characterizes this action as

an attempt “to circumvent PBS’s counsel and trick PBS into entering a

disadvantageous contract.” 21

      But plaintiff does not allege that any misrepresentations were made to

the manager. For example, it does not allege that defendants represented to

the manager that plaintiff’s concerns had been resolved. Rather, it seems the

manager simply signed the signature pages on the assumption the concerns

had been resolved, without checking with PBS’s legal representatives. And

even if the delivery of the signature pages did constitute a misrepresentation,

any prejudice would be remedied by the addenda the parties negotiated to




19    R. Doc. 1 at 4 ¶ 14.
20    Id. at 4 ¶ 15.
21    R. Doc. 12 at 5.
                                      7
address PBS’s concerns. 22 Indeed, the agreements’ Effective Date was June

14, 2019—the same day that the addenda were executed. 23           Because

defendants made no misrepresentations to PBS’s manager and executed

addenda to address PBS’s concerns, the act of sending the signature pages to

the manager does not constitute conduct that “is immoral, unethical,

oppressive, unscrupulous, or substantially injurious.” Cheramie Servs., 35

So. 3d at 1059. This conduct therefore does not give rise to a LUTPA claim.

     B.    Delay in Due Diligence

     Plaintiff also argues that it maintains a LUTPA claim because

defendants “intentionally refused to provide adequate due diligence

materials to PBS during the Due Diligence Period, to deny PBS any

opportunity to fully vet the deals,” and “intentionally delayed the due

diligence materials to push negotiations past the due diligence deadline and

force PBS into paying additional earnest money and consummate the

purchase agreements.”24

     Plaintiff’s complaint does allege that defendants purposefully delayed

providing plaintiff certain due diligence materials. 25      But plaintiff’s


22   R. Doc. 1 at 4 ¶ 18.
23   Id. at 4 ¶ 18, 5 ¶ 20, 10 ¶ 45.
24   R. Doc. 12 at 5-6.
25   See R. Doc. 1 at 8 ¶ 31 (“On information and belief, Seller Hammond
Lodging and its representatives unreasonably and intentionally delayed
                                     8
assertions about defendants’ motives are entirely conclusory. Rather, the

delay in providing due diligence materials seems to be a straightforward

breach of contract. And “[t]here is a great deal of daylight between a breach

of contract claim and the egregious behavior [LUTPA] proscribes.” Turner

v. Purina Mills, Inc., 989 F.2d 1419, 1422 (5th Cir. 1993).

      Indeed, the contracts themselves even anticipated a potential delay in

the exchange of due diligence materials, and therefore included a provision

stating that “[a]ny unreasonable delay intentionally caused by Seller shall

extend the provisions applicable to the same in the contract for the same

amount of days of said delay.”26 And plaintiff does not allege that that it was

actually forced to consummate the transaction or that it paid additional

earnest money. To the extent that this was supposed to be the harm intended

by the defendants’ causing delay in producing due diligence materials, the

harm never occurred.       PBS’s allegations regarding defendants’ delay

therefore do not give rise to a LUTPA claim.



providing due diligence materials to PBS in an attempt to push negotiations
past the due diligence deadline and force PBS into paying additional earnest
money and consummate the purchase agreement.”), Id. at 13 ¶ 53 (“On
information and belief, Seller Gonzales Lodging and its representatives
unreasonably and intentionally delayed providing due diligence materials to
PBS in an attempt to push negotiations past the due diligence deadline and
force PBS into paying additional earnest money and consummate the
purchase agreement.”).
26    R. Doc. 1 at 7 ¶ 28, 12 ¶ 49.
                                      9
IV.   CONCLUSION

      For the foregoing reasons, the Court GRANTS defendants’ motion to

dismiss plaintiff’s LUTPA claim.




         New Orleans, Louisiana, this _____
                                       3rd day of March, 2020.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




                                   10
